PLEDGE AND SECURITY AGREEMENT

          PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated November 15,
2007, made by and among Fearless International, Inc. (the “Company”) and the
holders of Company’s common stock signatory hereto (collectively, the
“Pledgors”) in favor of Feldman Weinstein & Smith LLP (the “Agent”) and each of
the holders of the Company’s Secured Promissory Notes due, unless required
earlier pursuant to the terms therein, March 15, 2008 (collectively, the
“Pledgees”).

W I T N E S S E T H:

          WHEREAS, Pledgees have agreed, severally and not jointly, to lend to
the Company, and the Company has agreed to borrow from the Pledgees, up to an
aggregate of $600,000 pursuant to the terms and conditions set forth in Secured
Promissory Notes of the Company (the “Notes”);

          WHEREAS, pursuant to the provisions of the Notes, and as a condition
to the obligation of the Pledgees to lend thereunder, the Pledgors, as
principals, employees and shareholders of the Company, have agreed to make the
pledge contemplated by this Agreement in order to induce Pledgees to perform
their obligations under the Notes;

           WHEREAS, as a condition to the obligation of the Pledgees to lend
pursuant to the Notes, the Company agrees to undertake such action contemplated
by this Agreement in order to induce Pledgees to perform their obligations under
the Notes;

          WHEREAS, Pledgors own the shares of common stock of the Company (the
“Common Stock”), set forth opposite the Pledgors’ names on Schedule A attached
hereto;

          WHEREAS, terms used but not otherwise defined in this Agreement that
are defined in Article 9 of the Uniform Commercial Code in effect in the State
of New York at that time (whether or not the UCC applies to the affected Pledged
Collateral) (the “UCC”) shall have the meanings ascribed to them in the UCC; and

          NOW, THEREFORE, in consideration of the premises, covenants and
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

Pledge and Security Interest. Each Pledgor hereby unconditionally and
irrevocably pledges, grants and hypothecates to the Pledgees, and grants to the
Pledgees a continuing first priority security interest in, a first lien upon and
a right of set-off against, all of its respective rights, titles and interests
of whatsoever kind and nature in (the “Security Interest”), and to secure the

--------------------------------------------------------------------------------



complete and timely payment, performance and discharge in full, as the case may
be, of all of the obligations pursuant to the Notes, the following
(collectively, the “Pledged Collateral”): the shares of Common Stock owned by
such Pledgor and set forth on Schedule A attached hereto (the “Pledged Shares”),
and all dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Shares; and all proceeds of any and all of the
foregoing Pledged Collateral, in whatever form (including, without limitation,
proceeds that constitute property of the types described above).

Security for Obligations. This Agreement secures the payment and performance of
the following obligations (collectively, the “Obligations”): all present and
future indebtedness, obligations, covenants, duties and liabilities of any kind
or nature of the Company to the Pledgees now existing or hereafter arising under
or in connection with this Agreement or the Notes (collectively, the
“Transaction Documents”).

Delivery of Pledged Collateral. On or before November 23, 2007, all certificates
representing or evidencing the Pledged Shares, in suitable form for transfer by
delivery, or accompanied by instruments of transfer or assignment duly executed
in blank, are being deposited with and delivered to the Agent, as collateral
agent for the Pledgees. The Agent shall have the right, at any time after the
occurrence of an Event of Default (as hereinafter defined)(unless waived in
writing by the Pledgees), without notice to the Pledgor, to transfer to or to
register in the name of the Pledgees or their nominees any or all of the Pledged
Collateral. In addition, the Agent shall have the right at any time after the
occurrence of an Event of Default (unless waived in writing by the Pledgees), to
exchange certificates or instruments representing or evidencing Pledged
Collateral for certificates or instruments of smaller or larger denominations.

Representations and Warranties. Each Pledgor, severally and not jointly with the
other Pledgors, represents and warrants as follows: Such Pledgor is the legal,
record and beneficial owner of the Pledged Collateral owned by such Pledgor,
free and clear of any lien, security interest, restriction, option or other
charge or encumbrance (collectively, “Liens”). The pledge of the Pledged
Collateral and the grant of the Security Interest pursuant to this Agreement
creates a valid and perfected first priority security interest in the Pledged
Collateral, securing payment and performance of the Obligations. Except for the
filing of financing statements pursuant to the UCC with the proper filing and
recording agencies in the jurisdictions indicated on Schedule B, attached
hereto, no consent of any other person or entity and no authorization, approval,
or other action by, and no notice to or filing with, any governmental authority
or regulatory body is required (i) for the pledge by the Pledgor of the Pledged
Collateral pursuant to this Agreement or for the execution, delivery or
performance of this Agreement by the Pledgor, (ii) for the perfection or
maintenance of the security interest created hereby, or (iii) for the exercise
by the Agent of the voting or other rights provided for in this Agreement or the
remedies in respect of the Pledged Collateral pursuant to this Agreement (except
as may be required in connection with any disposition of any portion of the
Pledged Collateral by laws affecting the offering and sale of securities
generally). There are no conditions precedent to the effectiveness of this
Agreement that have not been satisfied or waived. Effective on the date of
execution of this Agreement, such Pledgor hereby authorizes the Agent to file
one or more financing statements under the UCC with respect to the Security
Interest with

2

--------------------------------------------------------------------------------



the proper filing and recording agencies in the jurisdictions indicated on
Schedule B attached hereto, and in such other jurisdictions as may be requested
by the Pledgees. Such Pledgor will not transfer, pledge, hypothecate, sell or
otherwise dispose of any of the Pledged Collateral without the prior written
consent of the Pledgees. Such Pledgor shall promptly execute and deliver to the
Pledgees such further assignments, security agreements, financing statements or
other instruments, documents, certificates and assurances and take such further
action as the Pledgees may from time to time request and may in its sole
discretion deem necessary to perfect, protect or enforce its security interest
in the Pledged Collateral. All information heretofore, herein or hereafter
supplied to the Pledgees by or on behalf of such Pledgor with respect to the
Pledged Collateral is accurate and complete in all material respects as of the
date furnished.

Further Assurances. Each Pledgor, severally and not jointly with the other
Pledgors, agrees that at any time and from time to time, at the expense of such
Pledgor, the Pledgor shall promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary or desirable,
or that the Agent and/or the Pledgees may reasonably request, in order to
perfect and protect any security interest granted or purported to be granted
hereby or to enable the Agent and/or Pledgees to exercise and enforce their
rights and remedies hereunder with respect to any Pledged Collateral. The
Company agrees that at any time and from time to time, at the expense of the
Company, the Company shall promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary or desirable,
or that the Pledgees may reasonably request.

Voting Rights; Dividends; Etc.
So long as no Event of Default shall have occurred (unless such Event of Default
is waived in writing by the Pledgees): Each Pledgor shall be entitled to
exercise or refrain from exercising any and all voting and other consensual
rights pertaining to the Pledged Collateral or any part thereof for any purpose
not inconsistent with the terms of this Agreement; provided, however, that such
Pledgor shall not exercise or refrain from exercising any such right if, in the
reasonable judgment of such Pledgees, such action would have a material adverse
effect on the Security Interest or the rights and remedies of the Pledgees
hereunder; provided, further, that such Pledgor shall give the Pledgees at least
ten (10) days’ prior written notice of the manner in which it intends to
exercise, or the reasons for refraining from exercising, any such right. Each
Pledgor shall be entitled to receive and retain any and all cash dividends and
interest paid in respect of such Pledgor’s Pledged Collateral. Upon and after
the occurrence of any Event of Default (unless such Event of Default is waived
in writing by the Pledgees): All rights of each Pledgor to exercise or refrain
from exercising the voting and other consensual rights which it would otherwise
be entitled to exercise pursuant to Section 6(a)(i) and to receive the dividends
and interest payments which it would otherwise be authorized to receive and
retain pursuant to Section 6(a)(ii) shall cease, and all such rights shall
thereupon become vested in the Agent who shall thereupon have the sole right to
exercise or refrain from exercising such voting and other consensual rights and
to receive and hold as Pledged Collateral such dividends and interest payments.

All dividends and interest payments which are received by the Pledgors contrary
to the provisions of paragraph (i) of this Section 6(b) shall be received in
trust for the benefit of the

3

--------------------------------------------------------------------------------



Pledgees, shall be segregated from other funds of the applicable Pledgor and
shall be forthwith paid over to the Agent as Pledged Collateral in the same form
as so received (with any necessary endorsement).

Transfers and Other Liens; Additional Shares. During the term of this Agreement,
the Pledgor agrees that it shall not (i) sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, any of
the Pledged Collateral, or (ii) create or permit to exist any Lien upon or with
respect to any of the Pledged Collateral, except for the security interest
granted pursuant to this Agreement.

Agent Appointed Attorney-in-Fact.

     (a) Effective only upon an Event of Default (unless such Event of Default
is waived in writing by the Pledgees), the Pledgors hereby appoints the Agent as
the Pledgors’ attorney-in-fact, with full authority in the place and stead of,
and in the name of, the Pledgors or otherwise, from time to time in the Agent’s
discretion to take any action and to execute any instrument which the Agent may
deem necessary or desirable to accomplish the purposes of this Agreement,
including, without limitation, to receive, endorse and collect all instruments
made payable to the Pledgors representing any dividend, interest payment or
other distribution in respect of the Pledged Collateral or any part thereof and
to give full discharge for the same.

      (b) Each Pledgor, severally and not jointly, authorizes the Agent, and do
hereby make, constitute and appoint the Agent and its respective officers,
agents, successors or assigns with full power of substitution, as the Pledgors’
true and lawful attorney-in-fact, with power, in the name of the Pledgees or the
Pledgors, to, after the occurrence and during the continuance of an Event of
Default, (i) endorse any checks, drafts, money orders or other instruments of
payment (including payments payable under or in respect of any policy of
insurance) in respect of the Pledged Collateral that may come into possession of
the Pledgees; (ii) to sign and endorse any financing statement pursuant to the
UCC or any invoice, freight or express bill, bill of lading, storage or
warehouse receipts, drafts against Pledgors, assignments, verifications and
notices in connection with accounts, and other documents relating to the Pledged
Collateral; (iii) to pay or discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on or threatened against the Pledged
Collateral; (iv) to demand, collect, receipt for, compromise, settle and sue for
monies due in respect of the Pledged Collateral; (v) generally, to do, at the
option of the Pledgees, and at the expense of the Pledgors, severally and
jointly, at any time, or from time to time, all acts and things which the
Pledgees deem necessary to protect, preserve and realize upon the Pledged
Collateral and the Security Interest granted herein in order to effect the
intent of this Agreement all as fully and effectually as the Pledgors might or
could do; and (vi) in the event of the bankruptcy of such Pledgor, to appoint a
receiver or equivalent person to marshall such Pledgor’s assets, and such
Pledgor hereby ratifies all that said attorney shall lawfully do or cause to be
done by virtue hereof. This power of attorney is coupled with an interest and
shall be irrevocable for the term of this Agreement and thereafter as long as
any of the Obligations shall be outstanding.

     (c) Each Pledgor hereby irrevocably appoints the Agent as such Pledgor’s
attorney-in-fact, with full authority in the place and stead of such Pledgor and
in the name of such Pledgor, from time to time in the Agent’s discretion, to
file in its sole discretion,

4

--------------------------------------------------------------------------------



of one or more financing or continuation statements and amendments thereto,
relative to any of the Collateral without the signature of such Pledgor where
permitted by law.

Pledgee May Perform. If any Pledgor fails to perform any agreement contained
herein, the Agent and/or Pledgees may itself perform, or cause performance of,
such agreement, and the expenses of the Agent and/or Pledgees incurred in
connection therewith shall be payable by such Pledgor under Section 14 hereof.

The Agent’s Duties. The duties and rights of the Agent are as set forth on Annex
A attached hereto and incorporated herein by reference. Any fees of the Agent
for its services hereunder shall be paid by the Company. The powers conferred on
the Agent hereunder are solely to protect the interests of the Pledgee in the
Pledged Collateral and shall not impose any duty upon the Agent to exercise any
such powers. Except for the safe custody of any Pledged Collateral in its
possession and the accounting for moneys actually received it hereunder, neither
the Agent nor Pledgee shall have any duty as to any Pledged Collateral, as to
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Pledged Collateral, whether
or not such party has or is to have knowledge of such matters, or as to the
taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to any Pledged Collateral. The Agent and Pledgee shall
be deemed to have exercised reasonable care in the custody and preservation of
any Pledged Collateral in its possession if such Pledged Collateral is accorded
treatment substantially equal to that which such party accords its own property.

Event of Default. The occurrence of any of the following events shall constitute
an event of default under this Agreement (each, an “Event of Default”): The
failure of any Pledgor to observe, perform or comply with any act, duty,
covenant, agreement or obligation under this Agreement, which is not cured
within ten business days following written notice by Agent to such Pledgor; If
any of the representation or warranty of any Pledgor set forth in this Agreement
shall be breached or shall be untrue or incorrect in any material respect, and
is not cured within ten business days following written notice by Agent to such
Pledgor; The filing of any financing statement with regard to any of the Pledged
Collateral other than pursuant to this Agreement, or the attachment of any
additional Lien to any portion of the Pledged Collateral in favor of any Person
other than the Pledgees; or If any event of default (and expiration of any cure
period) shall occur (unless such event of default is waived in writing by the
Pledgees) under any of the other Transaction Documents.

Cross-Default; Cross-Collateralization. The Pledgors acknowledges and agrees
that any default under the terms of this Agreement shall constitute a default by
the Company under the Notes, and that any event of default (following expiration
of any applicable cure period) under the Notes shall constitute a default under
this Agreement.

Remedies upon Event of Default. Upon and after the occurrence of any Event of
Default: The Agent may exercise in respect of the Pledged Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to the Agent (including, without limitation, the vesting in the Agent pursuant
to Section 6(b)(i) of the sole right to exercise voting rights pertaining to the
Pledged Collateral, including, without limitation, voting rights with respect to
the sale of assets of the issuer of such Pledged Collateral), all the rights and
remedies of a secured party on default under the UCC, and may also, without
notice except as specified below

5

--------------------------------------------------------------------------------



and subject to the applicable securities laws, sell the Pledged Collateral or
any part thereof at public or private sale, at any exchange, broker’s board or
at any of the Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Agent may deem commercially
reasonable. Each Pledgor agrees that, to the extent notice of sale shall be
required by law, at least ten (10) days’ notice to such Pledgor of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification. The Agent shall not be obligated to
make any sale of Pledged Collateral regardless of notice of sale having been
given. The Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Pledgor acknowledges and agrees that the Pledged Collateral consisting of the
Pledged Shares, and/or any other shares of common stock of the Company, is of a
type customarily sold on a recognized market, and accordingly that no notice of
the sale thereof need be given. In addition, Agent may transfer all of the
Pledged Collateral to Pledgees, who may hold all of such Pledged Collateral as
payment in full of the Obligations

Any cash held by the Agent or the Pledgees as Pledged Collateral and all cash
proceeds received by the Agent or the Pledgees in respect of any sale of,
collection from, or other realization upon all or any part of the Pledged
Collateral may, in the discretion of the Agent or the Pledgees, be held as
collateral for, and/or then or at any time thereafter be applied (after payment
of any amounts payable pursuant to Section 14) in whole or in part against, all
or any part of the Obligations. Any surplus of such cash or cash proceeds held
by the Agent or the Pledgees and remaining after payment in full of all the
Obligations shall be paid over to the Pledgors, pro-rata, or to whomsoever may
be lawfully entitled to receive such surplus.

Expenses. The Pledgors and the Company, severally and jointly, shall upon demand
pay to the Agent and/or the Pledgees the amount of any and all reasonable
expenses, including reasonable attorneys’ fees and expenses and the reasonable
fees and expenses of any experts and agents, which the Agent and/or Pledgees may
incur in connection with (a) the administration of this Agreement, (b) the
custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Pledged Collateral, (c) the exercise or enforcement
of any of the rights of the Agent and/or Pledgees hereunder or (d) the failure
by any Pledgor to perform or observe any of the provisions hereof.

Continuing Security Interest; Termination. This Agreement shall create a
continuing security interest in the Pledged Collateral and shall remain in full
force and effect until the indefeasible payment in full of the Obligations. Upon
the indefeasible payment in full of the Obligations, the security interest
granted hereby shall terminate and all rights to the Pledged Collateral shall
revert to the Pledgors. Upon any such termination, the Agent shall, at such
Pledgors’ expense, return, pro-rata, to the Pledgors such of the Pledged
Collateral as shall not have been sold or otherwise applied pursuant to the
terms hereof and execute and deliver to such Pledgors such documents as such
Pledgors shall reasonably request to evidence such termination.

Governing Law; Terms. For the convenience of the Agent, this Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, without regard to principles of conflict of laws. Each Pledgor agrees to
submit to the in personam jurisdiction of the state and federal courts situated
within the City of New York, State of New York with regard to any controversy
arising out of or relating to this Agreement. Unless otherwise defined herein,
terms defined in Article 9 of the UCC are used herein as therein defined.

6

--------------------------------------------------------------------------------



Notice. All notices and other communications hereunder shall be in writing and
shall be deemed to have been received when delivered personally (which shall
include, without limitation, via express overnight courier) or if mailed, three
(3) business days after having been mailed by registered or certified mail,
return receipt requested, postage prepaid, to the addresses of the parties as
set forth on the signature pages attached hereto.

Waivers.

Waivers. Each Pledgor waives any right to require the Pledgees to (i) proceed
against any person, (ii) proceed against any other collateral under any other
agreement, (iii) pursue any other remedy, or (iv) make presentment, demand,
dishonor, notice of dishonor, acceleration and/or notice of non-payment.

Waiver of Defense. No course of dealing between the Pledgors and the Pledgees,
nor any failure to exercise nor any delay in exercising on the part of the Agent
or Pledgees, any right, power, or privilege under this Agreement or under any of
the other Transaction Documents shall operate as a waiver. No single or partial
exercise of any right, power, or privilege under this Agreement or under any of
the other Transaction Documents shall preclude any other or further exercise of
such right, power, or privilege or the exercise of any other right, power, or
privilege.

Rights Are Cumulative. All rights and remedies of the Agent and the Pledgees
with respect to the Pledged Collateral, whether established by this Agreement,
the other Transaction Documents or by law, shall be cumulative and may be
exercised concurrently or in any order.

Indemnity. Each Pledgor, jointly and severally, agrees to indemnify and hold
harmless the Agent, the Pledgees and their respective heirs, successors and
assigns against and from all liabilities, losses and costs (including, without
limitation, reasonable attorneys’ fees) arising out of or relating to the taking
or the failure to take action in respect of any transaction effected under this
Agreement or in connection with the lien provided for herein, including, without
limitation, any and all excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Pledged Collateral, except
to the extent resulting from their gross negligence or intentional misconduct.
The liabilities of the Pledgors under this Section 20 shall survive the
termination of this Agreement.

Severability. The provisions of this Agreement are severable. If any provision
of this Agreement is held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
provision, or part thereof, in such jurisdiction, and shall not in any manner
affect such provision or part thereof in any other jurisdiction, or any other
provision of this Agreement in any jurisdiction.

Counterparts. This Agreement may be executed in several counterparts, each of
which shall be considered an original, but all of which together shall
constitute one and the same instrument.

Amendments; Entire Agreement. This Agreement is subject to modification only by
a writing signed by the parties. To the extent any provision of this Agreement
conflicts with any provision of the Notes, the provision giving Pledgees greater
rights or remedies shall govern, it being understood that the purpose of this
Agreement is to add to, and not detract from, the rights granted to Pledgees
under the Notes. This Agreement and the other Transaction Documents constitute
the entire agreement of the parties with respect to the subject matter of this
Agreement.

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, executors, legal
representatives, successors and assigns;
provided, however, that no Pledgor may, without the prior written consent of the
Pledgees, assign or delegate any rights, powers, duties or obligations
hereunder, and any such purported assignment or delegation without such consent
shall be null and void.

7

--------------------------------------------------------------------------------



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------



           IN WITNESS WHEREOF, the parties hereto have duly executed and
delivered this Agreement as of the date first above written.

    PLEDGORS:                 Jeffrey Binder Address for Notice:                
          THE COMPANY:           FEARLESS INTERNATIONAL, INC.                
By:       Name:     Title:


AGENT:

FELDMAN WEINSTEIN & SMITH LLP

 

By:       Name:   Title:


 

9

--------------------------------------------------------------------------------



Address for Notice:

Robert Charron
Feldman Weinstein & Smith LLP
The Graybar Building
420 Lexington Avenue
New York, New York 10170-0002
Direct: (212) 931-8704

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PLEDGEES FOLLOWS]

 

 

 

10

--------------------------------------------------------------------------------



[PLEDGEE SIGNATURE PAGES TO FRLE PLEDGE AND SECURITY AGREEMENT]

Name of Pledgee: _________________________________

Signature of Authorized Signatory of Pledgee: ____________________________

Name of Authorized Signatory: ________________________________

Title of Authorized Signatory: _______________________________

E-mail Address of Authorized Signatory: _______________________


 

 

11

--------------------------------------------------------------------------------



SCHEDULE A

Pledged Shares

___________ shares of Fearless International, Inc. certificated as follows:

Pledgor:   Number of Shares:   Certificate Number:     Jeffrey Binder    


 

 

12

--------------------------------------------------------------------------------



SCHEDULE B

 

 

 

 

 

 

13

--------------------------------------------------------------------------------